ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_04_FR.txt. 54

OPINION INDIVIDUELLE DE SIR PERCY SPENDER

[Traduction ]

A mon avis, l'inclusion par les Etats-Unis dans leur déclaration
d'acceptation de la juridiction de la Cour de la réserve b), stipulant
que cette déclaration ne s'applique pas aux différends relatifs à des
questions relevant essentiellement de la compétence nationale des
États-Unis, telle qu’elle est fixée par les États-Unis, a pour effet
de rendre nulle l’acceptation par les Etats-Unis de la juridiction
de la Cour et celle-ci est incompétente pour connaître de la requête
du Gouvernement de la Suisse. Cette conclusion ressort de l'examen
de la partie a) de la quatrième exception.

La Cour retient la troisième exception et déclare irrecevable la
requête du Gouvernement suisse. Eu égard à cette décision, la Cour,
estimant, d'autre part, que la partie a) de la quatrième exception
est sans objet au stade actuel de la procédure, ne juge pas nécessaire
de statuer sur ce point.

Il y a plus qu’une raison de sagesse pratique qui milite en faveur
de cette manière de voir. Cette exception soulève des questions
d'une très grande portée, qui n'engagent pas seulement les intérêts
des deux États en cause mais également ceux d’autres États.
J'aurais préféré adopter à l'égard de la partie a) de la quatrième
exception la même attitude que la Cour; cependant, après avoir
longuement réfléchi, je regrette de ne pouvoir m’y rallier.

Prononcer sur toutes les autres exceptions des États-Unis qui
contestent la compétence de la Cour et non sur cette exception, c’est
laisser sans réponse des questions qui visent les fondements mêmes
de la compétence de la Cour.

Les Etats-Unis ont contesté la compétence de la Cour pour
plusieurs motifs. Leurs première et deuxième exceptions et la partie
b) de leur quatrième exception, qui contestent la compétence de la
Cour, n’ont pas été retenues. Ils ont, en revanche, obtenu satisfaction
au sujet de leur troisième exception, mais la Cour, à juste titre, a
considéré celle-ci comme visant non sa compétence, mais la rece-
vabilité de la requête du Gouvernement suisse.

Cependant, avant de prononcer sur la troisième exception, la
Cour est, à mon avis, tenue de s’assurer au préalable et à satisfaction
de droit qu’elle est, par ailleurs compétente. Or, il lui faut pour ce
faire statuer sur la partie a) de la quatrième exception.

Les États-Unis, dans cette exception, ont invoqué la réserve
automatique contenue dans leur déclaration d'acceptation, et aux
termes de laquelle ils refusent de soumettre à la compétence de la
Cour la question de la vente et de la disposition des actions de la
G.A.F., y compris la transmission d’un titre. Ce refus s’applique à
toutes les questions soulevées par la requête et le mémoire de

52
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 55

Gouvernement suisse, y compris, entre autres, les questions soule-
vées par le Traité d'arbitrage et de conciliation de 1931 entre la
Suisse et les Etats-Unis et l'Accord de Washington de 1946.

Les États-Unis ont maintenu cette exception dans leurs conclu-
sions finales.

Aucun des États parties à la présente instance n’a tenu à examiner
d'une manière par trop critique les questions vitales que soulève
cette exception. Elle a été maniée avec précaution par les deux Par-
ties, pour des motifs bien compréhensibles.

Les questions dont il s’agit se sont posées en l'affaire relative à
Certains emprunts norvégiens (C. I. J. Recueil 1957, p. 9). La encore,
chaque Partie a contourné l'obstacle avec prudence. Parce que,
dans cette affaire, la validité de la réserve de la République fran-
çaise n’a pas été contestée par les Parties, parce que les deux Parties
au différend ont même considéré la réserve comme exprimant leur
volonté commune au sujet de la compétence de la Cour, celle-ci
a donné effet à la réserve telle qu’elle existait et que les Parties la
reconnaissaient. .

Dans la présente instance, la validité de la réserve des Etats-Unis
a été contestée par le Gouvernement suisse. Au cours de la procédure
orale, le co-agent de la Suisse a fait valoir notamment ce qui suit:

«Comme nous l’avons déjà dit dans nos observations, de telles
réserves dites automatiques sont incompatibles non seulement avec
le principe même de I’arbitrage obligatoire, article 36, paragraphe 2,
du Statut, mais aussi avec l'article 36, paragraphe 6, du Statut,
qui donne à la Cour la compétence de déterminer sa propre com-
pétence. »

Dans les conclusions formelles présentées par le Gouvernement
de la Suisse à la fin des plaidoiries, celui-ci s’est quelque peu éloigné
de ce point de vue en soutenant que l'exception, maintenant limitée
en l'espèce au droit de disposer des actions de la G. A. F. et de les
vendre, était en réalité entièrement liée au sort réservé à la partie b)
de la quatrième exception des Etats-Unis, visant le domaine
réservé conformément au droit international coutumier. Je ne puis
partager cet avis.

Si la réserve des États-Unis était nulle en raison de son incom-
patibilité avec l’article 36 du Statut de la Cour, il serait impossible
à la Cour de l’appliquer. Mieux encore, sa nullité pourrait entraîner,
comme c’est à mon avis le cas, la nullité de l’ensemble de la déclara-
tion d’acceptation des États-Unis, qui deviendrait alors nulle et
non avenue.

La compétence de la Cour dépend des déclarations d'acceptation
faites par les Parties à la présente procédure. La question de savoir
si elle est ou non compétente dépend non seulement de la mesure
dans laquelle les deux déclarations, une fois comparées, apparaissent
coincider, mais de la compatibilité même des points qui, en elles,
coïncident avec les dispositions du Statut de la Cour.

53
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 56

Or, la partie b) de la réserve des États-Unis est-elle compatible
avec l’article 36 du Statut ? Et, sinon, quels sont les effets juridiques
de cette incompatibilité ?

La Cour ne peut agir que conformément à son Statut et dans les
limites de l’autorité qu'il lui confère. Elle ne peut s’écarter des
termes du Statut. |

Si la réserve des États-Unis est incompatible avec le Statut ou si
son inclusion dans leur déclaration a pour effet de rendre cette
dernière totalement inefficace en tant qu’acceptation de la juridiction
de la Cour, la Cour est, à mon avis, tenue de le dire.

L'article 36, paragraphe 6, du Statut dispose qu’en cas de contes-
tation sur le point de savoir si la Cour est compétente, la Cour
décide. Or, la partie b) de la réserve des États-Unis donne à ceux-ci
la faculté de décider eux-mêmes exclusivement, en cas de différend,
si la Cour est ou non compétente. En cas de contestation sur le point
de savoir si la Cour est compétente, la Cour ne décide qu'avec
l'accord des États-Unis. Ceux-ci définissent si oui ou non la Cour
doit décider. Or, c’est la Cour, et la Cour seule, qui, aux termes de
Statut, doit décider de sa compétence. Il n'appartient pas à un
État de se réserver le droit, en cas de contestation sur le point de
savoir si la Cour est compétente pour connaître d’un différend
particulier, de soustraire à la compétence de la Cour la question
même dont l’article 36, paragraphe 6, dispose que la Cour décide.

Les États-Unis ont, en la présente instance, invoqué leur réserve
et, par là, tenté d'empêcher la Cour d’exercer l'autorité que lui
confère son Statut et de s'acquitter de l'obligation qu’il lui impose.

Cette réserve pourrait être invoquée par les États-Unis pour
empêcher la Cour de remplir sa fonction et pour exclure à n'importe
quel moment de sa compétence tout différend relatif à toute question
que les États-Unis définiront eux-mêmes comme relevant essentiel-
lement de leur compétence nationale.

Le point de savoir si, à aucun moment, la Cour a une compétence
quelconque à l'égard de n'importe quel différend et si les Etats-Unis
sont tenus par une obligation quelconque d’accepter la juridiction
de la Cour à l'égard de n’importe quel différend dépend de la volonté
ou de la décision subjective de cet État. Cette décision peut être
prise même après que le différend a été soumis à la Cour.

Cette réserve est clairement contraire à l’article 36, paragraphe 6,
du Statut et à la notion de juridiction obligatoire et d’obligation
réciproque, définie au paragraphe 2 dudit article, et incompatible
avec ces dispositions. Une « obligation » de reconnaître la juridiction
de la Cour, dont l’existence et l'étendue peuvent, à l'égard de tout
différend particulier, être définies par l'État intéressé, n’a rien
d'une obligation juridique.

Il n’est aucunement pertinent de présumer, comme d’ailleurs je
le fais, que les États-Unis s’efforceraient d’invoquer leur réserve
avec prudence et dans des conditions raisonnables.

54
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 57

A mon avis, la partie b) de la réserve des États-Unis est nulle.
S’il en est ainsi, la Cour ne peut, en aucune manière, lui donner un
effet.

Quelles sont les conséquences de la nullité de la réserve ?

La réponse me semble dépendre de celle que l’on donne au point
de savoir si la réserve peut, soit dans sa totalité, soit en partie, être
détachée du reste de la déclaration.

Est-il loisible de négliger complètement la réserve, ou la clause
«telle qu’elle est fixée par les États-Unis », en laissant toute sa
validité et son efficacité au reste de la déclaration?

Selon moi, la réponse est évidemment «non », et pour le motif
que la réserve, dont les mots «telle qu’elle est fixée par les États-
Unis d'Amérique » constituent le noyau, n’est pas une simple clause
mais une conditon essentielle de l'acceptation des Etats-Unis. Elle
pourrait étre définie comme étant une réserve essentielle sans laquelle
la déclaration d’acceptation n’aurait jamais été faite. Cela parait
suffisamment évident. A mon avis, il n’est pas loisible d’invoquer
le débat auquel a donné lieu cette déclaration au Sénat des Etats-
Unis, lorsqu’tlen a été saisi; et, le fût-il, que ce ne serait ni nécessaire
ni utile. C’est dans l'expression qu'elles ont reçue dans la déclaration
d'acceptation des Etats-Unis, et nulle part ailleurs, qu'il faut
rechercher la volonté et l'intention de ceux-ci. Le sens de la réserve,
de caractère automatique, est clair. Détacher de la déclaration cette
réserve ou simplement les mots « telle qu’elle est fixée par les États-
Unis », et dire que la déclaration ainsi amputée représente la volonté
et l’intention des États-Unis serait méconnaître l'interprétation
qu'il convient de donner à leur déclaration dans son ensemble. Ce
faisant, on imposerait aux États-Unis une acceptation absolument
différente de celle qu'ils ont formulée. Cette interprétaton n'aurait
aucun fondement en droit. A mon avis, la réserve constitue une
condition vitale et inséparable de la déclaration d'acceptation des
États-Unis. Si elle est mauvaise, on ne peut, ni dans sa totalité,
ni en partie, la détacher du reste. Si elle est nulle, comme c’est mon
avis, alors toute la déclaration est nulle et non avenue.

Ces considérations sont, à mon avis, concluantes. La Cour est
incompétente.

H faut cependant faire état de certaines autres interprétations
possibles de la réserve.

Ne pourrait-on l’interpréter comme indiquant implicitement que
la décision des États-Unis doit être « raisonnable » et ainsi lui éviter
toute incompatibilité avec l’article 36, paragraphe 6?

Une telle interprétation de la réserve nous aménerait à négliger
ses termes mêmes. C’est précisément l’une des choses que la réserve
a eu pour objet de soustraire à la compétence ou à la revision de la
Cour. L'histoire de la réserve elle-même le montrerait abondamment,
mais il n’est pas nécessaire d’aller au-delà des termes de la réserve
elle-même. Les États-Unis ont excepté du domaine de leur accep-
tation de la juridiction de la Cour tout différend qu’ils ont — et

55
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 58

eux seuls — défini comme relevant de leur propre compétence
nationale et en dépit de ce que la Cour pourrait penser sur le carac-
tère raisonnable de l’exercice que font les Etats-Unis de leur pouvoir
souverain en prenant cette décision, ou des circonstances qui leur
permettraient de la prendre raisonnablement. Les Etats-Unis, et
eux seuls, sont seuls juges de leurs actes et du caractère raisonnable
de ceux-ci.

Dans l'affaire des Emprunts norvégiens, le juge Read, examinant
les termes d’une réserve française assez comparable — les diffé-
rends «relatifs à des affaires qui relèvent essentiellement de la
compétence nationale telle qu’elle est entendue par le Gouvernement
de la République française » —, a interprété cette réserve comme
permettant à la Cour de vérifier le caractère raisonnable des circons-
tances dans lesquelles la réserve a été invoquée. Il appartiendra
à la Cour de dire si les circonstances étaient telles qu’il serait
raisonnablement possible pour la Norvège (invoquant dans ce cas le
principe de réciprocité) de conclure que le différend relève entière-
ment de la compétence nationale, mais si de telles circonstances
existaient, la conclusion de l'État ne saurait être mise en question.
En d’autres termes, il n’appartenait pas à un Gouvernement, mais
à la Cour, de déterminer si les circonstances étaient telles. Si
néanmoins de telles circonstances existaient, la conclusion du
Gouvernement intéressé était déterminante (C. J. /. Recueil 1957,

. 93).

Il est inutile d’examinerles raisons qui ont incité cet éminent juge
à formuler ce point de vue. Il me semble raisonnablement clair que,
s’il avait été en présence de la réserve invoquée en l'espèce, il serait
arrivé à une conclusion toute différente. Évidemment, le juge
parlait d’une réserve automatique rédigée en termes différents. S'il
s'était senti obligé d’en interpréter les termes comme signifiant que
le Gouvernement intéressé avait un pouvoir arbitraire de régler
toute question de compétence, alors il lui aurait fallu conclure que
la déclaration française était nulle et non avenue comme contraire
à l'article 36 (6) du Statut. « Il est inadmissible que par voie d’inter-
prétation on rédige à nouveau la clause en question, comme si elle
disait «différends relatifs à des affaires au sujet desquelles le Gouver-
«nement … déclare qu'il entend qu'elles relèvent essentiellement de
la compétence nationale ». » (P. 95.) Cela aurait conféré un pouvoir
arbitraire. La réserve en l'affaire actuelle est au moins aussi nette.
Le terme « fixé » a un sens très précis.

A mon avis, il n'est pas possible d'interpréter la réserve des
États-Unis en y introduisant implicitement une notion d’après
laquelle la décision doit être raisonnable ou qu'elle ne doit pas être
déraisonnable.

Reste à examiner s'il faut interpréter la réserve en ce sens que la
Cour est compétente pour décider si cette réserve a été invoquée
de bonne foi.

56
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 59

Cette réserve a expressément réservé aux Etats-Unis et à eux
seuls le soin de fixer la question de compétence. Elle ne peut
s’interpréter comme signifiant que les mots insérés par les Etats-
Unis à titre de réserve dans leur déclaration d'acceptation doivent
se lire comme contenant les mots «pourvu que cette décision soit
prise par les Etats-Unis de bonne foi ». I] n’y a pas place pour une
rédaction nouvelle de la réserve, lui donnant une signification tout
a fait différente de celle que comportent ses termes et que les
rédacteurs ont assez clairement entendu leur donner.

Agir de la sorte impliquerait que l’on écrive à nouveau la clause
b) de la déclaration d’acceptation des Etats-Unis en déformant sa
signification en imposant aux Etats-Unis une réserve absolument
différente de celle qu'ils ont insérée comme condition de leur accep-
tation. Il n’est pas davantage possible de songer à un abus de
pouvoir ou à la bonne foi ou à la mauvaise foi à propos de la décision
par un Gouvernement intéressé que le différend relève de sa compé-
tence nationale.

A mon avis, la réserve de la clause 6) dans la déclaration des
États-Unis est nulle. Elle ne peut, ni en totalité ni en partie, être
détachée de la déclaration d’acceptation puisqu'elle en constitue
l'essence. La déclaration est incompatible avec toute obligation
juridique valable et avec l’article 36, paragraphe 6, et n’a pas force
juridique en tant que déclaration en vertu de l'article 36 (2). En
conséquence, je suis forcé de conclure que la déclaration d’accep-
tation des États-Unis est et a toujours été nulle et non avenue
depuis l’origine. Les États-Unis ne peuvent comparaître comme
demandeur ou comme défendeur devant la Cour sur la base de
cette déclaration. Bref, ils ne se sont jamais juridiquement soumis
à la compétence de la Cour.

Il s’ensuit que selon moi la Cour n’est pas compétente pour
connaître de la requête du Gouvernement suisse, sauf pour se pro-
noncer en ce sens. Mais puisque la majorité de la Cour est
d'avis qu’il ne convient pas de se prononcer sur cette exception
au stade actuel des débats, j'estime qu’il est de mon devoir d’ex-
primer mon point de vue sur les autres exceptions soulevées par
les États-Unis.

Première exception

La déclaration par laquelle les États-Unis acceptent la juridic-
tion obligatoire de la Cour se limite aux différends « qui s’élèveront
à l'avenir », c’est-à-dire après le 26 août 1946. Les différends qui
se sont élevés antérieurement se trouvent donc exclus.

Le but et l'intention d’une telle clause sont évidents. Elle accepte
la compétence de la Cour pour les différends postérieurs à la date
en question. Elle exclut tout différend antérieur au 27 août 1946.
Si un différend existait avant cette date, peu importe sous quelle
forme il peut être présenté ultérieurement à la Cour, ou ce que
peuvent être ou devenir les questions juridiques directement liées

57
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 60

ou se rapportant au différend, ou la nature de la réparation réclamée,
ce différend ne relève pas de la compétence de la Cour.

Cette clause, pour ne pas être interprétée d’une façon qui dépasse
l'intention de l'État acceptant la juridiction de la Cour, doit être
prise dans un sens large.

Un « différend » selon le sens de la clause n’a pas besoin d’être
énoncé ou défini avec une exactitude ou des caractéristiques parti-
culières du point de vue juridique. I suffit que son objet et sa nature
soient identifiables. Un différend peut se poser bien avant de se
cristalliser en ses éléments composants, ou de révéler tous ses aspects
différents. Aucune formalité particulière n’est nécessaire. Il n’est
pas indispensable qu’il se produise au cours de négociations diplo-
matiques, il peut s'élever indépendamment d'elles et même les
précéder.

Le fait qu’un Etat doit indiquer qu’il a l'intention de recourir
à une procédure ou à une action judiciaire ou arbitrale internatio-
nale si sa réclamation n’est pas satisfaite ne constitue pas une
condition préalable à l'existence d’un « différend ». Un Etat partie
à un différend peut temporairement abandonner ses prétentions,
les reprendre ensuite et décider alors de chercher un recours dans
une procédure ou une action judiciaire ou d’un autre caractère.

Un différend peut demeurer en sommeil pendant des années. La
décision de recourir à une action et la nature de l’action à entre-
prendre, l'instance à choisir ou le recours à rechercher ne peuvent
servir à déterminer catégoriquement si un différend existe ou
existait à un moment donné.

Un différend peut, comme il advient souvent, prendre une nouvelle
tournure. Il peut bien entendu s’élever entre les parties un différend
absolument distinct auquel le différend existant n’est que fortuite-
ment lié. Mais si le fond du différend demeure le même, le fait qu'il
est entré dans une nouvelle phase ou que d’autres questions direc-
tement liées et se rapportant au différend à propos desquelles les
parties sont également en désaccord se sont ajoutées ou révélées
ultérieurement, ou que de nouvelles réclamations en réparation se
trouvent soumises, ne saurait modifier le problème tel qu’il est
présenté ici devant la Cour. S’il en était autrement, l’ingéniosité
juridique serait généralement à même de faire en sorte qu’un
différend qui, d’une façon assez évidente, était en dehors de la
compétence de la Cour, relève de cette compétence. La Cour doit
tenir compte du fond et non de la forme.

Les « différends » dans le sens de la déclaration des États-Unis
doivent être interprétés de la même façon que le même terme utilisé
à l’article 36 du Statut, dont il est synonyme. Un Etat se soumettant
à la juridiction de la Cour est en droit de placer sa confiance dans
les décisions judiciaires de celle-ci et de celle qui l’a précédée quant
au sens à donner à ce mot en décidant des termes de sa déclaration
d'acceptation.

58
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 61

La Cour permanente de Justice internationale et la présente
Cour ont déjà examiné à plusieurs reprises le sens de ce mot. A
mon avis, il est inutile d'aller au-delà de la décision de la Cour
permanente de Justice internationale à propos de l'affaire des
Concessions Mavrommatis en Palestine (C. P. J. I., Série A, n° 2,
p. 14) selon laquelle « un différend est un désaccord sur un point de
droit ou de fait, une contradiction, une opposition de thèses juridi-
ques ou d'intérêts entre deux personnes ». Voir également affaire
relative à Certains intérêts allemands en Haute-Silésie polonaise
(C. P. J. I, Série A, n° 6, p. 14); affaire de l’Usine de Chorzdw
(C. P. J. I., Série A, n° 13, pp. 10 et 11); affaire du Droit d'asile
(C. I. J. Recueil 1950, p. 403). Rien de ce qui ressort de l'affaire du
Droit de passage sur territoire indien (C. I. J. Recueil 1957) ne
modifie cette définition.

Cela dit, le différend actuel est-il donc né avant ou après le
26 août 1946?

Pour répondre comme il convient à cette question, il est néces-
saire de définir d’abord la nature de ce différend.

Le différend « se rapporte » à la prétendue obligation qui incombe-
rait aux États-Unis de restituer à l’Interhandel certains avoirs se
trouvant dans ce pays. Il s’agit, en l'espèce, des actions dela G. A. F.
Mais dire que le différend «se rapporte » à tel ou tel objet, ce n’est
pas énoncer mi définir sa nature.

On ne peut que se ranger sans réserve au point de vue exprimé
par la Cour dans son arrêt, à savoir que les faits et les situations
qui ont mené à un différend ne sauraient être confondus avec le
différend lui-même. Il ne faut pas non plus confondre le « diffé-
rend » avec la ou les «réclamations » en réparation, que l’on peut
normalement présumer suivre le différend lui-même, ni avec l’objet
de chaque réclamation. L'affaire actuelle est un exemple de cette
nécessité de distinguer en particulier entre «l’objet du différend »,
le «différend » et les «réclamations ».

Les faits pertinents qui, en l'espèce, constituent le différend ne
se sont pas modifiés depuis le 2 octobre 1057, date à laquelle la
requête de la Suisse a été déposée. Cependant, depuis la date de
cette requête, un grand nombre de nouvelles réclamations ont été
formulées. Néanmoins, le « différend » est resté le même.

Le préambule de la requête suisse dit du différend qu'il «se rap-
porte » à la restitution par les Etats-Unis des avoirs susmentionnés.
La requéte décrit ensuite les faits sur lesquels elle est fondée. Par-
tout, elle fait mention du « différend » au singulier. Elle dit, notam-
ment, que le « différend » a pour objet l'interprétation d’un traité et
des points de droit international et que sa solution «implique l’inter-
prétation de l’Accord de Washington et l’examen de points de droit
international ». Nulle part la requête ne définit le «différend »
autrement que par la description qu’elle donne des faits. Dire que
le «différend se rapporte à...» n'indique ni ne définit en soi la
nature de celui-ci.

59
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 62

Bien que deux réclamations différentes en réparation soient for-
mulées dans la requête, la Suisse elle-même ne fait jamais état que
d’un seul différend qu'elle a tenté de régler d’abord par des négo-
ciations, ensuite en recourant à l’arbitrage, etc., et finalement en
déposant une requête auprès de la Cour.

C’est ce différend, quel qu’il soit, que la requête demande à la
Cour de trancher elle-même quant au fond ou, subsidiairement, de
tenir pour étant de nature à être soumis à la « juridiction, à l’arbi-
trage ou à la conciliation ».

Quelle est donc la nature du différend dont la Suisse fait état,
telle qu'elle ressort d’un examen sérieux des faits ?

Il est, à mon avis, bien évident que c’est le point de savoir si,
oui ou non, l’Interhandel, propriétaire nominal des actions de la
G. À. F. à l’époque du séquestre, était propriété suisse ou allemande
ou sous contrôle allemand. |

Ce point de vue est, selon moi, confirmé par la correspondance
et les documents échangés entre les Parties et soutenu par la requête
elle-même et le mémoire.

Quelle que soit la forme sous laquelle la Suisse réclame réparation
ou l’époque à laquelle elle a présenté une demande en restitution, sa
thèse essentielle est que l’Interhandel était suisse (neutre) et non
allemande (ennemie). C’est du règlement de ce différend que dépend
essentiellement toute obligation pour les États-Unis de se prêter
à une restitution.

Qu'il soit tranché par la Cour quant au fond ou réglé par l’arbi-
trage ou la conciliation, le différend — par opposition aux formes
sous lesquelles la réparation est réclamée et qui, selon moi, ont trop
fortement influencé la décision de la Cour — est le même. Cela
reste exact, quel que soit le texte invoqué par le Gouvernement de
la Suisse en vue d'obtenir la restitution des actions en question à
l’Interhandel: article IV de l’Accord de Washington, décision de
l'Autorité suisse de recours ou Traité d'arbitrage et de conciliation
de 1037.

Si le différend n'est pas né après le 26 août 1946, à mon avis la
Cour n’est aucunement compétente pour en connaître, que ce soit
en statuant quant au fond, ou en déclarant qu’il est «de nature à
être soumis à la juridiction, à l’arbitrage ou à la conciliation ».
Pareil différend échappe entièrement à la compétence de la Cour.

On peut, me semble-t-il, dégager, avant et après le 26 août 1946,
certains points de repère qui nous permettront d'orienter notre
enquête.

a) Le motif principal, sinon le seul important, pour lequel les
États-Unis ont fait valoir à plusieurs reprises que le « blocage » de
VInterhandel en Suisse devait être maintenu est le fait que l’essentiel
des avoirs de ladite société consistait dans sa participation à la
G.A.F., alors administrée par le U.S. Alien Property Custodian. Les
autorités suisses ont eu connaissance de cette position à partir du

60
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 63

mois de juillet 1945 au plus tard (exposé de l'Office suisse de com-
pensation, en date du 24 septembre 1947, annexe 3 au mémoire de
la Suisse, p. 7).

b) Les autorités américaines, de juillet 1945 à août 1946, «ont
fait valoir à plusieurs reprises aux autorités suisses que le Zen avec
VI. G. Farben subsistait ». (Tbid.)

c) De l'avis de l'Office suisse de compensation, les znérêts
allemands dans l’Interhandel ne pouvaient être prouvés.

d) « Comme la première, cette seconde expertise (note: novembre
1945 à février 1946) établit qu’Interhandel ne se trouvait nullement
sous influence allemande ». (Requête de la Suisse, par. 3 (b).)

e) «En dépit de ce résultat pourtant catégorique, l'Office suisse de
compensation maintint le blocage d’Interhandel, prenant en considé-
ration le fait que les membres alliés de la Commission mixte, instituée
entre temps par l'Accord de Washington, n'avaient pas accepté de
se ranger aux conclusions de la deuxième expertise. » { Tbid.)

f) La G.A'F. est restée placée sous l’administration de Alien
Property Custodian, à partir de 1942, parce qu’elle était considérée
par les Etats- Unis comme une société « sous contrôle allemand » (déci-
sion de l'Autorité suisse de recours, annexe Ig au mémoire de la
Suisse, par. B.).

g) La question tranchée par l'Autorité suisse de recours était
celle de savoir si l’Interhandel était sous contrôle allemand.
(Tbid., par. 4.)

h) L’Autorité suisse de recours a tranché cette question en
faveur de l’Interhandel et a prononcé l’annulation de la décision la
soumettant au blocage. (Zbid., par. II et 12.)

i) Cette décision est l’une des principales pièces invoquées par
le Gouvernement de la Suisse à l’appui de sa thèse en la présente
instance.

j) Le Gouvernement de la Suisse déclare dans la première partie
de son mémoire, intitulée «exposé des faits »: l’Interhandel s’ef-
força plusieurs années avant la deuxième guerre mondiale « de se
dégager de ioutes influences allemandes et y réussit complètement,
comme nous allons le montrer » (par. I). Au paragraphe 6, « pour
décider si... il y a un éntérét allemand prépondérant » dans l’[nter-
handel, on examine la répartition des actions dans ladite société.
Au paragraphe 7, « pour déterminer si » l’Interhandel «se trouvait
ou non sous contrôle allemand », on attribue une certaine importance
à la composition des organes de la société et on développe ce point
dans les paragraphes qui suivent. Au paragraphe 18, se référant
aux deux décisions de l'Office suisse de compensation, le Gouverne-
ment de la Suisse déclare qu'après sa première expertise, l'Office
«constata qu’en 1940 l’Interhandel s’était complètement détachée
de la I. G. Farben et qu’il n’y avait par conséquent pas lieu de
décréter le blocage de ses biens »; la seconde expertise « confirma

61
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 64

que l’Interhandel n’ était pas controlée par des Allemands ». Le para-
graphe 81 de la deuxième partie, intitulée «exposé de droit »,
déclare : «Le Gouvernement suisse allégue que les biens de la G.A.F.
sont suisses. Il lui incombe donc de le prouver. Cette preuve nous
paraît être faite à partir du moment où il est établi que l'intérêt
prépondérant représenté dans la société dont dépend la G.A.F. (c’est-
a-dire dans l’Interhandel) est en mains suisses. Cette conclusion
résulte aussi des investigations de l'Office suisse de compensation
et de la décision de l’Autorité de recours, qui vise également les
avoirs américains. C’est à la partie défenderesse d’apporter la preuve
du contraire. »

k) Les conclusions présentées dans le mémoire déclarant notam-
ment:

i) Les États-Unis sont, en vertu de l’article IV de l'Accord de
Washington, tenus de lever le séquestre des biens suisses se trouvant
aux Etats-Unis, parmi lesquels figurent ceux de l’Interhandel
(premier attendu).

ii) L’Interhandel n’était pas contrôlée par des ennemis au moment
de Ventrée des Etats-Unis d'Amérique dans la deuxième guerre
mondiale (deuxième attendu).

iii) La G.A.F.est contrôlée par 1’ Interhandel {deuxième attendu).

iv) La décision de l'Autorité suisse de recours reconnaît le carac-
tère suisse de l’Interhandel (troisième attendu).

v) La décision de l'Autorité suisse de recours a acquis force de
chose jugée à l’égard des parties de l'Accord et a donc force obliga-
toire, sur le plan international, pour les États-Unis d'Amérique
(quatrième attendu).

vi) Indépendamment de ladite décision, le droit international
général interdit de confisquer la propriété privée appartenant
aux ressortissants d’Etats neutres (cinquième attendu).

vii) Le Gouvernement des États-Unis était donc tenu, en vertu
de ia décision de l’Autorité suisse de recours, de restituer les avoirs
de l’Interhandel (sixième attendu).

1) « En dépit de » la décision de l'Autorité suisse de recours, «les
autorités américaines refusèrent catégoriquement de faire droit aux
requêtes suisses demandant la libération des actions G.A.F. qui
se trouvaient aux États-Unis » (par. 4 de la requête).

La nature essentielle du différend dont a fait état la Suisse dans
sa requête et son mémoire était la question de savoir si l’ Interhandel,
propriétaire nominal des actions à l’époque du séquestre, était ou
non propriété « suisse » ou « allemande » ou sous contrôle allemand,
en d’autres termes, si l’Interhandel s'était complètement détachée
de l’I. G. Farben,

Le différend ainsi énoncé peut étre présenté en termes différents,
comme il est advenu parfois, mais c’est ce différend, quelle que soit
la façon dont il est énoncé, qui est à l’heure présente soumis à la

62
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 65

Cour et c’est de sa solution que la réclamation suisse dépend en fin
de compte. Si l’Interhandel était suisse (neutre) et non « allemande »
(ennemie), la réclamation de la Suisse est que sa participation à la
G.A.F. était suisse et devrait lui être restituée.

Dans le cadre de ce différend, d’autres questions ont été soulevées
entre les Parties, ce qui est chose fréquente, qui font elles-mêmes
l’objet du litige. Mais leur examen fera apparaître qu'il s’agit seule-
ment d’aspects, de parties ou de phases du même différend fonda-
mental.

Dans sa requête et son mémoire, le Gouvernement suisse a énoncé
en détail les faits en vertu desquels il prétendait être en mesure
d'établir que l’Interhandel était « suisse » et, en conséquence, que
ses participations dans la G.A.F. étaient suisses. A son avis, pour
savoir si cette participation était «suisse », il fallait déterminer si
l’Interhandel était suisse, ainsi que ce Gouvernement prétendait
être en mesure de le démontrer. Pour étayer son argumentation,
il s'appuie cependant largement sur l'Accord de Washington.

En invoquant ce texte, il soutient qu’ en vertu de l’article IV,
paragraphe 1°, les Etats-Unis ont assumé I’ obligation de débloquer
les avoirs suisses au nombre desquels se trouvent, selon lui, les
avoirs de la G.A.F. qu'il prétend être la propriété de la société
«suisse » Interhandel. Si l’Interhandel était suisse, si, selon les
conclusions de l’Autorité suisse de recours, elle avait rompu tous
ses liens avec I. G. Farben, alors cette participation, dit-on, était
également suisse. Mais, en supposant que cet article ait le moindre
rapport avec cette espéce, le différend demeure le méme.

Dans ses observations et conclusions sur les exceptions prélimi-
naires, la Suisse a cherché 4 compléter sa demande par une con-
clusion subsidiaire par laquelle elle demande a la Cour de dire que
«les biens » que l’Interhandel « possède » dans la G.A.F. «ont le
caractère de biens non-ennemis (suisses) et, em conséquence, de
déclarer qu’en refusant de restituer lesdits avoirs [c'est moi qui
souligne], les États-Unis agissaient en contradiction avec la décision
de l’Autorité suisse de recours de janvier 1948 et violaient l’article
IV, paragraphe 1, de l’Accord de Washington et les obligations leur
incombant en vertu des règles générales du droit international ».

A supposer que la décision de l’Autorité suisse de recours se rap-
porte à cette procédure, et cette question est également en litige, il
est clair que le Gouvernement suisse l'invoque comme une preuve
concluante contre les États-Unis d’ ‘Amérique à propos du véritable
différend soumis à la Cour, à savoir du caractère suisse de l’Inter-
handel et, en conséquence, du caractère suisse de sa participation
dans la G. A. F.

Le fond du différend — nonobstant toutes les autres questions
sur lesquelles il porte — est et a toujours été de savoir si l’Inter-
handel — titulaire nominal des actions aux États-Unis d’Amérique

63
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 66

— était « suisse ». Et dans le cadre de l'exception, il s’agit de savoir
si le différend sur ce point est né avant le 26 août 1946.

Le caractère «neutre » ou «ennemi » de l’Interhandel était évi-
demment important, selon les termes de l’Accord de Washington,
en vue d'atteindre le but premier de cet Accord, à savoir déceler,
recenser et liquider les biens allemands en Suisse. Mais le caractère
de l’Interhandel a, pour la Suisse et pour les États-Unis d'Amérique,
une signification plus large à cause des avoirs aux États-Unis
d'Amérique qui étaient au nom de l'Interhandel avant d’être
« placés sous séquestre ». À l'issue de la procédure prévue par l’Ac-
cord, la thèse suisse à ce propos est, et a dû être pendant toute la
période qui nous intéresse, qu'elle portait sur des avoirs américains
et s’appliquait à des biens «placés sous séquestre » aux États-
Unis d'Amérique. (Annexe 22 du mémoire suisse, par. 81 du
mémoire suisse.) Pour leur part, les Etats-Unis, «parce que l'essentiel
des avoirs » de l’Interhandel étaient des actions de la G.A.F.,
avaient «fait valoir à plusieurs reprises aux autorités suisses que
le lien avec I. G. Farben subsistait ». (Annexe 3 au mémoire suisse.)
Tl me paraît légitime de conclure que, tant les États-Unis d’Amé-
rique que la Suisse, dans les discussions et la correspondance entre
les deux pays après le mois de mai 1946 au plus tard, ont
- considéré que le caractère de l’Interhandel à l’égard de la liquidation
des biens allemands en Suisse avait une incidence directe et
importante sur les participations de l’Interhandel dans la G.A.F.

L’Interhandel était une société holding. Ses principaux avoirs
étaient les actions de la G.A.F. Elle en possédait plus de 90%.
Un peu moins de la moitié des actions ordinaires de l’Interhandel
appartenait à la G. A. F. Si les autorités suisses estimaient que l’In-
terhandel était «suisse », bien que cela ne puisse pas — en dehors
des arguments suisses fondés sur l’article III de l’annexe à l’Accord
de Washington (ves judicata) — décider du sort des avoirs d’Inter-
handel dans la G.A.F., cela pouvait avoir une importance considéra-
ble à leur égard et à l'égard de toute prétendue obligation pour les
États-Unis de les restituer à l’Interhandel. D’autre part, s'ils
avaient décidé que l’Interhandel était « allemande » ou sous influen-
ce allemande, cela aurait eu des répercussions pratiques importantes
sur toute réclamation de l’Interhandel tendant à la restitution
des actions. .

La Suisse a prétendu qu'avant le 26 août 1946 les autorités
suisses ne se sont pas intéressées au sort de la participation de
l’Interhandel dans la G.A.F. Toute divergence d’opinions éventuelle
antérieure à cette date n’aurait pu, par conséquent, dit-on, avoir
le moindre rapport avec cette participation.

Dans la mesure où il est nécessaire d'examiner cette prétention,
je n’en puis reconnaître l'exactitude. Les États-Unis s’attendaient
à ce que l’Interhandel introduise aux Etats-Unis une procédure
afin de recouvrer les actions de la G. A. F. La lettre du 20 août 1946,

64
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 67

adressée par l'Office suisse de compensation à M. Le Roy Jones,
désigné comme chef de la section de l’Aien Property du Depart-
ment of Justice (annexe 3 au mémoire suisse, p. 9), paraît établir
suffisamment que la Suisse estimait aussi que l’Interhandel intro-
duirait probablement cette procédure.

Qu’une divergence de vues antérieure à la date de l’Accord de
Washington ait ou n’ait pas eu de rapport avec la participation de
l'Interhandel dans la G.A.F., je suis d’avis qu'après cette date ce
rapport existait et qu'il était un rapport direct.

1. L'Office suisse de compensation, selon l'Accord de Washing-
ton, était l'autorité habilitée à déceler les biens situés en Suisse et
appartenant à des Allemands en Allemagne, à prendre possession
de ces biens et à les liquider.

2. Les autorités suisses étaient d'avis, et il me semble que,
conformément à l'argumentation qu’elles présentent, elles ont dû
être d’avis pendant la période de référence, que:

a) l'Autorité suisse de recours a été créée par un accord et sa
tâche était, sur demande, de contrôler les décisions que l'Office
suisse de compensation serait amené à prendre en exécution de
l’ Accord;

b) le fait que l'Office suisse de compensation a commencé ses
enquêtes sur l’Interhandel avant la conclusion de l’Accord n’em-
pêche en aucune manière qu’une décision de l’Autorité de recours
ait pu être prise dans le cadre de l’Accord, en vertu des dispositions
de son article 1%. «En d’autres termes, si les investigations de
l'Office suisse de compensation ont commencé avant la conclusion
de l'Accord … elles ont été continuées et complétées sous le régime
de l’Accord » (plaidoirie de la Suisse du 11 novembre 1958). La
décision de l’Office suisse de compensation a été prise conformé-
ment aux articles de l'Accord (note suisse du 7 septembre 1948,
annexe 22 au mémoire suisse). La portée de ce point de vue devient
évidente à la lumière de la thèse suisse selon laquelle la décision de
l'Autorité suisse de recours «confirmant le caractère non allemand
de l’Interhandel a acquis force de chose jugée », puisqu'il s'agissait
d'un appel de l'Office suisse de compensation émanant de «la
partie » (Interhandel) en cause au sens de l'Accord.

3. La procédure prévue à l’article III de l’annexe à l’Accord
définirait, selon le Gouvernement suisse, les avoirs suisses aux
États-Unis au sens de l’article IV de lAccord (note suisse du
7 septembre 1948, annexe 22 au mémoire suisse). «L’Accord de
Washington prévoit dans son article IV, chiffre I, l'obligation
pour le Gouvernement des États-Unis de débloquer les avoirs
suisses aux États-Unis, c’est-à-dire tous les avoirs suisses, sans
exception aucune.» Qui décide si tels ou tels biens doivent être
qualifiés d’avoirs suisses? Qui décide sur le critère qui distingue les
avoirs suisses des avoirs allemands bloqués aux Etats-Unis?

65
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 68

«Lorsqu'on étudie à ce sujet l’Accord de Washington, une chose
est certaine.* Lorsque ces biens sont la propriété de personnes
physiques ou morales suisses dont le caractère suisse a déjà été
consacré d’une manière obligatoire et définitive par l'Autorité de
recours de l’Accord de Washington, ils doivent suivre fatalement le
sort des biens débloqués en Suisse » (plaidoirie de la Suisse, le 11 no-
vembre 1958). |

4. Conformément à l'Accord (article III de l’annexe à ce texte),
les décisions de l’ Autorité de recours, prises en vertu des dispositions
de l’ Accord, étaient définitives. Mais il en était de même des déci-
sions de l'Office suisse de compensation, à moins que la Commission
mixte ne pût «se déclarer d’accord avec la décision de cet Office »,
ou à moins que la « partie en cause » ne désire que la question soit
soumise à l'Autorité de recours. L'article III de l’annexe dispose:
«la décision de l’ Office de compensation ou, selon le cas, de l'Autorité
suisse de recours, seva définitive ».

5. La décision de l'Office suisse de compensation était, d’après
la thése de la Suisse telle que je la comprends, le premier pas dans
Venchainement des preuves pour démontrer, aux termes de l’ar-
ticle IV de l'Accord, si les « avoirs » de l’Interhandel aux Etats-Unis
rentraient ou non dans les avoirs « bloqués » qui, aux termes de
l’article IV de l’Accord, devaient être débloqués par les États-Unis.
Si l'Office suisse de compensation a décidé que l’Interhandel était
« suisse » — et c'est évidemment ce qu'il avait déjà fait — et sila
confirmé sa décision ou sa conclusion après l'Accord de Washington
et si les États-Unis (ou la Commission mixte) n’ont pas contesté sa
décision ou sa conclusion, le Gouvernement suisse a dû penser, me
semble-t-il, que cela réglait le sort des participations de l’Inter-
handel dans la G. A. F. Sila commission mixte avait refusé d'accepter
la décision de l'Office suisse de compensation et si la question avait
été soumise à l'Autorité de recours, la Suisse prétend que la décision
de l’Autorité aurait acquis force de chose jugée, à moins que les
Gouvernements alliés n’aient réclamé l'arbitrage. En d’autres
termes, si le caractère suisse de l’Interhandel en Suisse, tel qu'il
avait été déterminé par l'Office suisse de compensation, était
reconnu ou non contesté, ou si, après un recours l'Autorité suisse de
recours décidait que l’Interhandel était suisse, les actions de la
G.A.F., d’après l'interprétation suisse de l’Accord, devaient «suivre
fatalement le sort des biens débloqués en Suisse ».

Il n’est pas sans intérêt de noter qu'au 12 décembre 1945, un
paquet de 454.948 actions « À » de la G. A. F. était déposé en Suisse,
sous la forme de certificats, et que l’Interhandel prétend que ces
actions étaient entièrement sous son contrôle.

A dater de l'Accord et jusqu’au 26 août 1946, le Gouvernement
suisse a-t-il oui ou non été d’avis que l’Interhandel n'était pas
«allemand » ou sous influence allemande mais «suisse», et qu’en
conséquence les «avoirs » de l’Interhandel étaient «suisses » et

66
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 69

non «allemands ». S’il en était ainsi, cette opinion était diamé-
tralement opposée à celle des autorités des États-Unis. Je suis
convaincu qu'il en a été ainsi, que cette opinion ait été ou non
qualifiée de « provisoire » et susceptible d’être modifiée. C'était
une opinion soutenue énergiquement et en contradiction absolue
avec celle que les autorités des États-Unis défendaient elles-mêmes
depuis 1942. Au surplus, il me semble tout à fait clair que, d’après
l'argumentation même de la Suisse, elle savait au moins que la
décision de l'Office suisse de compensation représentait un facteur
non négligeable lorsqu'il s'agissait d’établir le caractère suisse des
«avoirs » de la G.A.F. aux États-Unis d’ Amérique. L'Office suisse de
compensation était, dans cette affaire, un des chaînons de la procé-
dure indispensable pour établir que les « participations » de l’Inter-
handel dans la G. À. F. étaient des avoirs suisses situés aux Etats-
Unis. L'Office suisse de compensation était l’autorité suisse compé-
tente à cette fin.

Que l’on doive qualifier de provisoires les convictions ou les
allégations des autorités suisses, ou qu’on leur applique d’autres
termes pour diminuer la portée de l’attitude officielle prise par la
Suisse après l'Accord et jusqu’au 26 août 1946, cette attitude me
semble bien claire: l’Interhandel était suisse et il s’ensuivait que ses
participations dans la G.A.F. étaient suisses, d’où cette conséquence
que la réclamation de la Suisse relative à la possibilité d’appliquer
l'article IV de l’Accord était fondée.

Elle déclarait, en termes assez clairs pour établir un différend:
nous estimons que l’Interhandel est suisse — telle est notre thèse,
telle est notre décision. Si vous persistez à prétendre le contraire,
prouvez-le, si vous le pouvez.

Je n’ai pas l'intention d'examiner dans le détail toutes les autres
preuves qui me persuadent que le différend existait avant le 26 août
1946. Je me bornerai à ce qui suit:

(a) L'Office suisse de compensation a fait une enquête sur
l’Interhandel en juin-juillet 1946. Il « tira ... la conclusion logique
qu’Interhandel était une société suisse... » (paragraphe 3 b) de la
requête). Cette conclusion est diamétralement opposée à l'opinion
officielle des États-Unis.

(b) L'Office suisse de compensation, contre sa conviction et
uniquement sur les instructions du Département politique fédéral
et d’un autre Département, a maintenu le blocage « temporaire » de
l’Interhandel. Cette mesure a été prise, déclare le Gouvernement
suisse, sous la pression des Gouvernements alliés ou à la suite de
représentations émanant de ces Gouvernements, en particulier des
Etats-Unis d'Amérique. Le blocage a été maintenu non parce qu’il
y a la moindre raison de supposer que le Département politique
fédéral suisse s’écartait des conclusions de l'Office suisse de compen-
sation, mais en raison de cette pression ou de ces représentations.
L'Office suisse de compensation a appuyé ensuite l’appel que l’Inter-

67
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 70

handel a interjeté devant l'Autorité suisse de recours. Depuis le
mois de juillet 1945 au moins, l'Office suisse de compensation per-
siste à affirmer que l’Interhandel est « suisse ».

(c) Les Etats-Unis ont continué d’affirmer que l’Interhandel
n’était pas «suisse » mais «allemande » pendant toute la période
qui nous intéresse.

(ad) Un exposé officiel du Gouvernement suisse figurant dans sa
lettre du 6 novembre 1945 (piéce 12 des exceptions préliminaires
des Etats-Unis), aprés avoir mentionné Vexpertise de l'Office suisse
de compensation, déclare ensuite qu’une décision a été prise
récemment de bloquer, pour un temps limité, « afin de permettre à
vos autorités, si elles persistent à considérer ce holding comme étant
sous influence allemande, d’en apporter la preuve. Il a été ainsi
tenu compte de l'importance que votre Gouvernement attache à
cette affaire ».

(e) La position du Gouvernement suisse, à ce stade (novembre
1945), ainsi qu’il résulte de cette lettre, peut se résumer ainsi:

Notre conclusion est que l’Interhandel est propriété suisse.
Telle est notre opinion. Vous la contestez. Nous comprenons
Vimportance que votre Gouvernement attache au résultat, mais
si vous persistez dans votre thèse que le «holding » est sous
influence allemande, prouvez-le avant le 31 janvier 1946.

(f}) Depuis février 1946 et par la suite, l’Office suisse de compen-
sation est resté inébranlable dans sa thèse qui veut que l’Inter-
handel soit « suisse » et non « allemande », et af n’a jamais cessé de
s'y tenir. Le fait qu'il est indiqué aux fonctionnaires américains que,
s'ils pouvaient produire des preuves établissant que l’Interhandel
était sous contrôle allemand, il était disposé 4 examiner ces preuves
n’enléve rien au fait qu’il maintenait fortement sa décision et qu’il
était en désaccord avec les autorités des États-Unis.

(g) Le Département politique suisse était au courant non seule-
ment des décisions de l'Office suisse de compensation, mais des
discussions avec les fonctionnaires américains (voir, par exemple,
la lettre du 10 décembre 1945 du président de l'Office suisse de
compensation à M. Petitpierre, chef du Département politique du
Gouvernement suisse, annexe 2 aux observations suisses et la
lettre ci-dessous).

Ii me suffira de mentionner quelques autres documents:

Lettre du ro août 1946 de l'Office suisse de compensation à M. Harry
Le Roy Jones

Cette lettre énonçait que l'Office suisse de compensation était
d'avis que l’Interhandel ne pouvait être bloquée, pour le motif que
cette société était à ses yeux «suisse » et non pas «allemande ».
C'était une opinion diamétralement opposée à celle des États-Unis

68
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 71

et en complète contradiction avec celle-ci. Il y avait désaccord entre
les deux pays sur une question d'importance primordiale, tout au
moins aux yeux de la Suisse, et à peine moins importante au point
de vue de l’Alien Property Custodian des Etats-Unis, quant aux
participations de l’Interhandel dans la G. A. F. Il y avait un différend
sur le véritable point litigieux {voir annexe 22 au mémoire, pp. 144
et 146). Si l’Interhandel était débloquée, les actions de la G. A. F.
devaient, selon l’interprétation donnée par la Suisse à l’Accord,
« suivre fatalement » le même sort.

Ayant ainsi donné son avis, l'Office parlait alors en ces termes de
Vopinion des États-Unis opposée à celle de la Suisse: « votre opinion
que la maison Interhandel est contrôleé par les Allemands ».

Dans cette lettre l’une des parties disait que l’Interhandel
n'était pas sous contrôle allemand, ou que telle était son opinion,
tandis que l’autre déclarait que cette société éfait sous contrôle
allemand, ou que telle était son opinion. Le rapport entre ce conflit
d'opinions et les participations de l’Interhandel dans la G. A.F. est,
à ce stade, manifeste.

Compte rendu de la réunion tenue au Département politique fédéral
le 16 août 1946

Le compte rendu américain de cet entretien est reproduit à la
pièce 15 annexée aux exceptions préliminaires. M. Fontanel,
représentant du Département politique fédéral, déclare que
M. Petitpierre, chef officiel de ce Département, avait déclaré que
l’Interhandel ne serait pas immédiatement débloquée, que l’Inter-
handel, «après deux enquêtes auxquelles avait procédé l'Office
suisse de compensation, avait été reconnue comme étant propriété
suisse » et que M. Petitpierre pensait par conséquent qu’il apparte-
nait aux autorités américaines de produire des preuves pour contre-
dire ces conclusions. (Voir mémoire de la Suisse, paragraphe 81.)

Cela est confirmé par le compte rendu suisse (annexe 5 aux
observations de la Suisse), dont la rédaction est cependant un peu
différente. Mais il est tout à fait suffisant de se référer au compte
rendu suisse. M. Fontanel demanda à M. Le Roy Jones, qui repré-
sentait les États-Unis à la réunion, où en était « l'affaire ». « Si les
Américains désirent que le blocage soit maintenu, il est nécessaire
qu'ils justifient leur requête en nous fournissant sinon des preuves,
tout au moins des indices sérieux que VI.G. Chemie est sous con-
trôle allemand. »

Je ne crois pas qu’il soit possible d'admettre que, la Suisse
n'ayant pas pris ce que l’on appelle une « position définitive », il
n'existait pas de différend. Les parties à un litige modifient souvent
leur position. Il n’est pas nécessaire d’en arriver à ce qu’on appelle
une impasse définitive pour établir un différend. Tout examen
objectif de la question montre qu’il existait entre les États-Unis et
la Suisse un différend portant précisément sur la question qui fait
Pobjet du litige actuel.

69
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 72

Lettre du 20 août de l'Office suisse de compensation à M. Jones

x

Cette lettre est antérieure de six jours à l’entrée en vigueur de
la déclaration d’acceptation des Etats-Unis. La G. A. F. y est nette-
ment en cause. L'Office suisse de compensation qui, à cette époque,
estime que l'intérêt allemand «ne peut étre prouvé » (annexe 3 au
mémoire, p. 9), déclare que dans la demande des Etats-Unis (sup-
plément d'enquête de l'Office suisse de compensation en collabora-
tion avec le Département de la Justice des Etats-Unis et l’ Alien
Property Custodian Office) il «ne s’agit pas seulement d’une revision
concernant la question du blocage de la société I. G. Chemie ou de
mesures à prendre en relation avec Accord de Washington, mais
plutôt de découvrir et de réunir des documents dans l'intérêt du
bureau de l’Afien Property Custodian ».

J’estime impossible de lire raisonnablement cette lettre sans étre
convaincu que si le différend n’était pas né auparavant (et je suis
tout à fait persuadé du contraire), il l’était certainement à cette
date. Avant d'envoyer sa lettre, l'Office suisse de compensation
avait soumis la question au Département politique fédéral. Toute
la lettre mérite une attention particulière, mais surtout le paragraphe
qui commence par les mots « Considérant que le but..., etc. ». Voici
la réponse du Département politique: «Elle confirme dans ses
grandes lignes le point de vue que je vous ai déjà fait connaître
et que j'ai esquissé ci-dessus, à savoir que du côté suisse on est
d'avis qu'il appartient dorénavant aux autorités américaines de
fournir à l'Office suisse de compensation les moyens de preuves
qui, selon l'avis américain, devraient amener les autorités suisses
à bloquer définitivement l'I. G. Chemie, c’est-à-dire de la considérer
... comme étant sous influence allemande. »

Quelques remarques pour terminer:

J'estime que l’on ne saurait distinguer dans cette exception deux
parties correspondant respectivement aux conclusions ou demandes
principale et subsidiaire comme s'il s'agissait de deux différends
distincts, l’un dans lequel le Gouvernement suisse prend fait et
cause pour son ressortissant, l’autre où il exerce un recours à titre
indépendant.

C’est là une cause d’erreur. Une telle manière d'envisager l’ex-
ception revient à prendre la forme pour le fond. Elle obscurcit les
distinctions entre l’objet du différend, le différend lui-même et les
conclusions ou demandes de réparation qui découlent du différend.
Elle méconnaît, à mon avis, l’unité essentielle du présent litige —
le seul dont il soit question dans la requête et le mémoire de la
Suisse. Elle concentre l'attention sur les conclusions ou recours au
lieu de le faire sur le différend même.

Toutes les conclusions et recours visent un même but qui est
d'obtenir la restitution à l’Interhandel de ses «avoirs » dans la
G. A. F. La conclusion ou le recours subsidiaire qui porte sur un moyen

70
INTERHANDEL (OPIN. IND, SIR PERCY SPENDER) 73

d'atteindre ce but n’a, pour reprendre les termes du mémoire dela
Suisse (par. go), «qu’un caractère subsidiaire ».

Diviser l’exception de la manière indiquée a, me semble-t-il,
conduit à l’erreur consistant à rechercher, en ce qui concerne la
conclusion ou recours principal, la première demande de la Suisse
tendant à la restitution à l’Interhandel de ses «avoirs » dans la
G. A. F. et la première réponse négative opposée par les Etats-Unis à
cette demande, disposant ainsi de l'exception, puis à traiter alors
de ce que l’on considère comme un différend distinct en disant qu’il
doit suivre le même sort puisqu'il ne saurait avoir pris naissance
avant le premier.

Je ne saurais en tout cas admettre que le critère de la demande
et du refus puisse être décisif en vue de déterminer la date du pré-
sent différend. Le caractère « neutre » ou «ennemi » de l’Interhandel
constituant essentiellement le litige entre les Parties, le fait que la
Suisse n’ait pas formulé de demande de restitution avant le 26 août
1946 est sans pertinence quant aux questions soulevées par l’excep-
tion. À mon avis, lorsque les demandes ou requêtes se rapportant
soit au recours principal, soit au recours subsidiaire, ont été formu-
lées, le différend existait. déjà.

Il n’est pas sans importance de noter que le mémoire de la Suisse
contient un certain nombre de paragraphes groupés sous l’en-tête
« Tentatives suisses de résoudre Ze différend à l'amiable » (para-
graphes 35 à 40). Il ressort immédiatement de leur lecture que le
litige dont il s’agit en l’espèce et qui est visé dans la requête et /e
mémoire de la Suisse a (comme il se devait évidemment) pris nais-
sance avant qu’ait été formulée ou ait pu être formulée aucune
proposition tendant à recourir à l'arbitrage ou à la conciliation pour
régler ledit litige

Pour les motifs que je viens d'indiquer, je suis d'avis que la
première exception aurait dû être retenue.

Deuxième exception

Suivant à nouveau pour cette exception la méthode qu’elle a
adoptée pour la première, la Cour a encore divisé en deux litiges
ce qui en constitue à mon avis un seul et transformé en un litige
séparé et distinct ce qui était purement et simplement une conclu-
sion ou un recours subsidiaire. J’ai exposé les raisons pour lesquelles
j'estime cette méthode inadmissible.

La manière dont je conçois la deuxième exception me permet
d'envisager, contrairement à la thèse que je viens d'exposer au sujet
de la première, que le différend a pris naissance après le 26 août
1946 et avant le 28 juillet 1948. Cela étant posé, je suis d'accord
avec la décision rendue par la Cour et avec ses motifs.

73
INTERHANDEL (OPIN. IND. SIR PERCY SPENDER) 74

Si les mots «qui s’élèveront après le 26 août 1946 » avaient été
utilisés au lieu des mots « qui s’élèveront à l’avenir », l'exception
présentée par les États-Unis aurait été, je pense, difficilement
soutenable. À mon avis, la conclusion devrait être la même dans
les deux cas. Le critère approprié en l'espèce est de comparer les
déclarations d'acceptation des deux Etats et de déterminer ainsi
l'étendue de la compétence de la Cour telle qu’elle est fixée par
chacune d'elles. Je pense que cela amène à la conclusion que l’ac-
cord consensuel, le terrain d’entente entre les deux Parties, porte
sur tous les litiges ayant pris naissance après l'entrée en vigueur de
la déclaration des États-Unis, c’est-à-dire après le 26 août 1946.
Les déclarations des deux États concordent pour inclure dans leur
champ d'application le différend en question.

La seconde exception doit être rejetée.

Je suis d'accord avec la décision de la Cour et les motifs invoqués
pour accueillir la froisième exception et rejeter la partie (8) de la
quatrième exception.

(Signé) Percy C. SPENDER.

72
